DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,214,143. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims anticipate the application claims.
Application claim 2
An automated vehicle comprising: 

an object-detector; a receiver; a controller in communication with the object-detector and the receiver, said controller configured to: 

obtain, using the receiver, data from two or more transmitters that indicate an object-presence associated with a hidden-object, wherein redundancy of the data is established and the hidden-object is valid; 

determine, based on the data, a portion of a field-of-view of the object-detector that is obstructed; 





determine, based at least in part on a comparison of a location of the hidden- object with the portion of the field-of-view of the object-detector that is obstructed, whether the hidden-object is positioned in the portion of the field-of-view of the object-detector that is obstructed; and 

in accordance with the hidden-object being detected in the portion of the field of view that is obstructed, operate the automated vehicle to avoid interference with the hidden-object.
Patent claim 1
An automated vehicle comprising:

an object-detector; a receiver; a controller in communication with the object-detector and the receiver, said controller configured to:

obtain, using the receiver, data from two or more transmitters;




determine, based on the data, a location of an object that is separate from the two or more transmitters;


determine, based on the data, a classification of the object; 

determine, based at least in part on a comparison of the location with data related to a field-of-view of the object-detector and the classification of the object, whether the object is detected in the field-of-view of the object-detector; and


in accordance with the object being detected in the field of view, operate the automated vehicle to avoid interference with the object.

Application claim 12
A method comprising: 

obtaining, using a receiver of an automated vehicle, data from two or more transmitters that indicate an object-presence associated with a hidden-object, wherein redundancy of the data is established and the hidden-object is valid; 

determining, based on the data, a portion of a field-of-view of the object-detector that is obstructed; 

determining, based at least in part on a comparison of a location of the hidden-object with the portion of the field-of-view of the object-detector that is obstructed, whether the hidden-object is positioned in the portion of the field-of-view of the object-detector that is obstructed; and

in accordance with the hidden-object being detected in the portion of the field of view that is obstructed, operate the automated vehicle to avoid interference with the hidden-object.
Patent Claim 10
A method comprising:

obtaining, using a receiver of an automated vehicle, data from two or more transmitters, wherein the data from the two or more transmitters is redundant;



determining, based on the data, a location of an object;


determining, based on the data, a direction of travel of the object; determining, based at least in part on the location and direction of travel, whether the object is detected in the field-of-view of an object-detector of the automated vehicle; and


in accordance with the object being detected in the field of view, operate the automated vehicle to avoid interference with the object.



From the table above, independent claims 1 and 10 of Patent 11,214,143 encompasses application claims 2 and 12 and would have been obvious.
Application claims 3-11, 13-21 are similarly rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 11-17 of Patent 11,214,143.  Although the conflicting claims are not identitcal they are not patentably distinct from each other for the same reason mentioned above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661